Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 10/02/2019 and IDS filed on 10/02/2019. 
Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 7, 8, and 10-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated by Oishi et al. (U.S. Pub. No. 2020/0185936 A1).

As per claim 1, Oishi discloses:
A method of charging a traction battery of a vehicle, comprising: 
partitioning a traction battery of an electrified vehicle into a plurality of partitions, each of the partitions separately chargeable (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. charge second Prior art can charge second battery without charging first, therefore, they separately chargeable]); 
evaluating at least one characteristic of the plurality of partitions  (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. G5 – SOC…charge second battery …. Charge first battery –[prior art determine SOC]); and 
prioritizing a charging of the plurality of partitions from at least one external power source based on the evaluating (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. G5 – SOC…charge second battery …. Charge first battery –[based on SOC, prior art charge battery lower voltage , considered as the prioritizing as cited above]).

As per claim 2, Oishi discloses all of the features of claim 1 as discloses above wherein Oishi also discloses wherein the at least one characteristic is a voltage imbalance for each of the partitions within the plurality of partitions. (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. G5 – SOC…charge second battery …. Charge first battery).

As per claim 3, Oishi discloses all of the features of claim 2 as discloses above wherein Oishi also discloses wherein, during the evaluating, a first one of the plurality of partitions has a first voltage imbalance and a second one of the plurality of partitions has a second voltage imbalance that is greater than the first voltage imbalance, and further comprising prioritizing by charging the first one of the plurality of partitions prior prior art charge based on imbalance of SOC, considered as the evaluating as cited above]).

As per claim 4, Oishi discloses all of the features of claim 3 as discloses above wherein Oishi also discloses wherein, during the evaluating, a first one of the plurality of partitions has a first voltage imbalance and a second one of the plurality of partitions has a second voltage imbalance that is greater than the first voltage imbalance, and further comprising prioritizing by fast charging the first one of the partitions due to the second voltage imbalance being greater than the first voltage imbalance (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. G5 – SOC…charge second battery …. Charge first battery –[prior art charge utilizing the 400V voltage is considered as fast, as fast is relative term]).

As per claim 5, Oishi discloses all of the features of claim 1 as discloses above wherein Oishi also discloses wherein the at least one characteristic is a state of charge for each of the partitions within the plurality of partitions, wherein during the evaluating, a first one of the plurality of partitions has a first state of charge and a second one of the plurality of partitions has a second state of charge that is greater than the first state of charge, and further comprising prioritizing by charging the first one of the plurality of partitions prior to the second one of the plurality of partitions due to the second state of 

As per claim 7, Oishi discloses all of the features of claim 1 as discloses above wherein Oishi also discloses wherein the prioritizing includes using a first external power source to charge the first partition and a second external power source to charge the second partition (Para [0139]-[0174] , See Figures 28 – [prior art include 800V & 400V for charging, two external source]).

As per claim 8, Oishi discloses all of the features of claim 7 as discloses above wherein Oishi also discloses wherein the first external power source is a DC power source and the second external source is an AC power source (See Figure 11, i.e. port 20A … 20B , See Para [0139]-[0174]).

As per claim 10, Oishi discloses all of the features of claim 1 as discloses above wherein Oishi also discloses wherein each of the partitions within the plurality of partitions is a separate array of a battery pack (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. charge second battery …. Charge first battery).



As per claim 12, Oishi discloses:
 An electrified vehicle charging system, comprising: 
a traction battery (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. charge second battery …. Charge first battery); 
an electrical divider that can divide the traction battery into a plurality of partitions that are separately chargeable and electrically isolated from one another  (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. charge second battery …. Charge first battery –[Prior art can charge second battery without charging first, therefore, they separately chargeable through switches]); and 
a charge control module that evaluates at least one characteristic of the plurality of partitions (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. G5 – SOC…charge second battery …. Charge first battery –[prior art determine SOC]) and, in response, prioritizes a charging of the plurality of partitions from at least one external power source (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. G5 – based on SOC, prior art charge battery lower voltage , considered as the prioritizing as cited above]).

As per claim 13, Oishi discloses all of the features of claim 12 as discloses above wherein Oishi also discloses wherein the at least one characteristic is a voltage imbalance for each of the partitions within the plurality of partitions  (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. G5 – SOC…charge second battery …. Charge first battery).

As per claim 14, Oishi discloses all of the features of claim 12 as discloses above wherein Oishi also discloses wherein the charge control module prioritizes by using a first external power source to charge the first partition and a second external power source to charge the second partition (Para [0139]-[0174] , See Figures 28 – [prior art include 800V & 400V for charging, two external source]).

As per claim 15, Oishi discloses all of the features of claim 14 as discloses above wherein Oishi also discloses wherein the first external power source is a DC power source and the second external source is an AC power source (See Figure 11, i.e. port 20A … 20B , See Para [0139]-[0174]).

As per claim 16, Oishi discloses all of the features of claim 12 as discloses above wherein Oishi also discloses a first charge port of the electrified vehicle and a second charge port of the electrified vehicle, the first charge port configured to communicate 

As per claim 17, Oishi discloses all of the features of claim 12 as discloses above wherein Oishi also discloses wherein each of the partitions within the plurality of partitions is a separate array of a battery pack (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. charge second battery …. Charge first battery).

As per claim 18, Oishi discloses all of the features of claim 12 as discloses above wherein Oishi also discloses wherein each of the partitions within the plurality of partitions is electrically isolated from the other partitions within the plurality of partitions  (See Figure 22, i.e. battery 10 into battery 11 and 12 & Para [0139]-[0174] , See Figure 29, i.e. charge second battery …. Charge first battery –[prior art isolate battery through switches]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (U.S. Pub. No. 2020/0185936 A1) in view of Ichishi (U.S. Pub. No. 2010/0217485 A1).

As per claim 6, Oishi discloses all of the features of claim 1 as discloses above.
Oishi does not discloses: wherein the at least one characteristic is a temperature for each of the partitions within the plurality of partitions, wherein during the evaluating, a first one of the plurality of partitions has a first temperature and a second one of the plurality of partitions has a second temperature that is greater than the first temperature, and further comprising prioritizing by charging the first one of the plurality of partitions prior to the second one of the plurality of partitions due to the second temperature being greater than the first temperature. 
	However, Ichishi discloses: wherein the at least one characteristic is a temperature for each of the partitions within the plurality of partitions, wherein during the evaluating, a first one of the plurality of partitions has a first temperature and a second one of the plurality of partitions has a second temperature that is greater than the first temperature, and further comprising prioritizing by charging the first one of the plurality of partitions prior to the second one of the plurality of partitions due to the second temperature being greater than the first temperature (See Para [0100]-[0102]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Ichishi into 

the teaching of Oishi because it would allow battery to be charge with increase 

efficiency (See Para [0100]-[0102]).




7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (U.S. Pub. No. 2020/0185936 A1) in view of Roth (U.S. Pub. No. 2016/0001664 A1).

As per claim 9, Oishi discloses all of the features of claim 7 as discloses above.
Oishi does not discloses: charging the first partition from the first external power source through a first charge port of the electrified vehicle, and, at the same time, charging the second partition from the second external power source through a second charge port of the electrified vehicle. 
	However, Roth discloses: charging the first partition from the first external power 

source through a first charge port of the electrified vehicle, and, at the same time, 

charging the second partition from the second external power source through a second 

charge port of the electrified vehicle (See Figure 1B & Para [0027]-[0033]).
	
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Roth into 

the teaching of Oishi because it would enable a variable and flexible adaption of 

vehicle-side charging to charging infrastructure (See Para [0005]).



Conclusion





8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.